Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. The RCE is accepted.

Claims 1, 11, 19, 28, 31, 51, 57, 60, 62, 84, 89, 94-96, 100, 105, 113, 114, 116, 119 are rejected under 35 U.S.C. 103 as being unpatentable over Ludvik et al. 20130209348.
This is equivalent to US Patent 10173900 and is assigned to the same assignee as the present application. Thus, applicant does not need to have it ‘explained’ to them.
Ludvik teaches, especially in para 19-31 and the examples, carbonizing monomer mixtures. Drying is taught as optional (para 325), thus rendering it obvious to exclude it (see para 491). Using the optional catalysts and conditions of Ludvik is obvious to create an useful product. Claim 25 of Ludvik explicitly teaches drying, thus it is not necessary in the basic process. While the exact carbonization conditions are not discussed, the examiner takes Official Notice that they are well-known. Thus, using them is obvious to create a carbonized material. See also paras 328-333. The choice of conditions and reagents is obvious to optimize the teachings of the reference, and no difference is seen in the properties of the carbon since the conditions and starting materials may be the same.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 11, 19, 28, 31, 51, 57, 60, 62, 84, 89, 94-96, 100, 105, 113, 114, 116, 119 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10711140. Although the claims at issue are not identical, they are not patentably distinct from each other because they claim common subject matter.
Although the lack of drying is not explicitly disclosed, the low solvent content does not need an explicit drying step. The specific heating regimens/conditions used are obvious to perform the desired heating. Overlapping temperature and time ranges render the claims obvious. Resorcinol-formaldehyde is disclosed, and thus encompassed by the claims. No difference is seen in the properties of the carbon (claims 84, 89, 94 and the like) since the process and starting materials can be the same.

Claims 1, 11, 19, 28, 31, 51, 57, 60, 62, 84, 89, 94-96, 100, 105, 113, 114, 116, 119 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10590277. Although the claims at issue are not identical, they are not patentably distinct from each other because they claim common subject matter.
Although the lack of drying is not explicitly disclosed, the low solvent content does not need an explicit drying step. The specific heating regimens/conditions used are obvious to perform the desired heating. Overlapping temperature and time ranges render the claims obvious. Resorcinol-formaldehyde is disclosed, and thus encompassed by the claims. No difference is seen in the properties of the carbon (claims 84, 89, 94 and the like) since the process and starting materials can be the same.

Claims 1, 11, 19, 28, 31, 51, 57, 60, 62, 84, 89, 94-96, 100, 105, 113, 114, 116, 119 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 32-50 of copending Application No. 16/893186 in view of Dai et al. 8366979.
The ‘186 claims include a step of adding a modifier which is not part of the present process. However, Dai teaches this addition in col. 5 and the examples. Adding these components to the present process is an obvious expedient to create a material having useful conductive properties and desired pore sizes. Comments above with respect to the lack of drying step are incorporated herein.
 This is a provisional nonstatutory double patenting rejection.

Applicant’s arguments with respect to claim(s) above have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 



/STUART L HENDRICKSON/Primary Examiner, Art Unit 1736